department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend c name of state d date e name of director f name of director g name of director h address dear contact person identification_number contact number fax number employer_identification_number vil we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you qualify for exemption under sec_501 of the code no for the reasons explained below facts you are a corporation formed on d under the laws of the state of c your articles of incorporation indicate the purposes for which you were formed are educational and any purpose permitted to be exempt from taxation under sec_501 or sec_501 of the united_states internal_revenue_code as now in or hereafter amended letter cg catalog number 47630w your governing body is comprised of three individuals all listed as directors e f and g e and f are husband and wife and g is their daughter g is the executive director works an average of hours weekly and oversees your operations you provide daily child care services from 6am through 30pm you list as part of a mission statement partnering with families to promote health growth and development of children the use of creative curriculum for family child care programs at the child care center and individualized care and experience for the children f provides care for the children and maintains general operations e is a licensed foster parent and his responsibilities include upkeep of grounds and maintaining a safe environment it is not known if care is or will be provided for any of e’s foster children your bylaws indicate officers of your organization to be a president vice president secretary and treasurer however these positions are not distinguished among your listed directors all of whom are related family members a daily schedule was provided showing activities in addition to your handbook outlining policies and procedures for day to day operations you state you have a contract with a state_agency for child care services as per this contract you will assess and collect fees or co-payments from parents payment rates are set by the state_agency you will not accept personal checks for the fees and co-payments all payments must be in cash or by money order made payable to f for those who do not qualify under the state agency's program the handbook lists your fee schedule which shows rates for infants children age sec_2 to children ages and for your after schoo program your operations are conducted at h which is owned by e and is the personal_residence of e and f two of the children in the program are the children of g two other children in the program are grandchildren of e and f you care for children of which are related to board members f provides care for the children and receives a salary the capacity of the home as per license granted is your license to operate the child care is in the personal name of f not in yourname you are a home based childcare facility and your state will not issue a license in a business name unless they operate from a center subsidies received from the state_agency are paid directly to the childcare provider who is f for income was received from state_agency subsidies parent’s co-payments and service fees more than of the income received was paid to f as salary the balance was paid for general_expenses including utilities food furniture and equipment for the child care and the child_care_facility as well as fuel for transportation costs to and from school for attendants you also pay of all utilities for the facility which is the home of e f you are receiving state subsidies for qualified child care a significant portion of the subsidy payments paid to you is used to pay the salary of the care provider f who is related to four of the six children receiving care at your facility and a portion of the utilities and expenses for food and transportation for these related children f is essentially receiving a salary which is paid from subsidy payments received from the state_agency to watch her grandchildren in her own residence letter cg catalog number 47630w law sec_501 of the code provides for exemption from federal_income_tax for organizations that are organized and operated exclusively for charitable educational religious or scientific purposes no part of the income of which inures to the benefit of private individuals sec_1_501_a_-1 of the income_tax regulations defines private_shareholder_or_individual to mean persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the income_tax regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_69_175 cb a nonprofit organization formed by parents of pupils attending a private school that provides schoo bus transportation for its members’ children serves a private rather than a public interest and does not qualify for exemption under sec_501 of the code in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 477_f2d_340 cir cert_denied 413_us_910 the fourth circuit held that operating for the benefit of private parties constitutes a substantial nonexempt purpose application of law you are not described in sec_501 of the code because you are not organized and operated exclusively for sec_501 exempt purposes specifically the facts above indicate that you are not operated for exempt purposes but rather for the private benefit to e f letter cg catalog number 47630w and g by providing child care services for their children and grandchildren providing compensation to f to take care of f’s own grandchildren and operating out of the residence of e and f for which you pay a share of the costs in addition you did not amend your articles of incorporation in order to meet organizational tests as requested therefore you do not meet the organizational_test under c you are not described in sec_1_501_c_3_-1 because your organizing document your articles of incorporation fails the organizational_test for exemption under sec_501 c because the language is not limited to sec_501 purposes and assets upon dissolution are not dedicated for c purposes you do not meet the operational_test for exemption because your income inures to your directors and you are operated for the private benefit of your directors you are not described in sec_1_501_c_3_-1 because you are operated for the private benefit of e f and g and your earnings inure to them you provide home six children of which four are related to your governing body you are receiving you are not described in sec_1_501_c_3_-1 of the regulations child care to state subsidies for qualified child care a significant portion of the subsidy payments paid to you is used to pay the salary of the care provider f who is related to four of the six children receiving care at your facility and to pay a portion of the utilities and expenses for food and transportation for these related children you provide care from the home of e f essentially receiving a salary which is paid from subsidy payments received from the state_agency to watch her grandchildren in her own residence you are therefore serving private rather then public interests f is you are like the organization in revrul_69_175 supra four of the six children receiving care at your facility are related to board members two are children of g and all four are grandchildren of e and f the children and grandchildren of the directors and not the public at large in this instance the provision of child care services basically services you are also like the organizations in better business bureau of washington dc because your operations include substantial non-exempt purposes specifically private benefit as noted above you were formed to provide child care services to relatives of the board members you are like old dominion box co because you are operating for the benefit of private parties specifically e f and g your directors conclusion based on the above we conclude that you are not organized and operated for exempt purposes under sec_501 of the code you do not meet the organizational_test for exemption under sec_501 of the code since your organizing document does not contain the necessary purpose and dissolution clauses required to pass the organizational_test for exemption under sec_501 of the letter cg catalog number 47630w code the facts show that you operate primarily for the benefit of your founders board members of the six children who attend the child care four are related to the board members the day care is operated out of the personal_residence of a board member and the governing body consists of a husband and wife and their daughter the facts show that you were formed by e f and g specifically to receive state subsidies for the childcare of children and grandchildren of e f and g therefore we conclude based on these facts that you are operated for private rather then public purposes and do not qualify for exempt status under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be accompanied by the following declaration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications letter cg catalog number 47630w if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely lois g lerner director exempt_organizations rulings agreements letter cg catalog number 47630w
